Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-9, 11-15, 17-19 have been amended. Claims 2, 10 and 16 have been canceled. Claim 20 has been newly added. Claims 1, 3-9, 11-15 and 17-21 have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/25/2021 was filed after the mailing date of the final rejection on 09/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 
Allowable Subject Matter
4.	Claims 1, 3-9, 11-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1 and 15, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
	a plurality of slave units, each slave unit being a delivery device having a pump for delivering therapy to a patient, each slave unit comprising … a user-inaccessible memory storing the system identification code; wherein

	wherein each of slave units controls operation of the pump upon receiving the control message from the control master unit
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nierzwick et al. (U.S. Patent Application Publication 2012/0093315) teaches initiating pairing between a managing device and an insulin pump (note Fig. 4, step 402). After the initiating message, the authentication is performed using an encryption key (note paragraph [0079]).

	Ma et al. (U.S. Patent Application Publication 2007/0249286) teaches a master device initiates pairing with a slave device. After the slave device responds, the master device generates a key based on a previously entered PIN (note paragraph [0045]).

	Vallapureddy et al. (U.S. Patent Application Publication 2006/0031378) teaches a master-slave network configuration for implantable medical devices that has an initiating activation phase followed by an authentication phase (note paragraphs [0067]-[0068]).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438